UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34732 Miller Energy Resources, Inc. (Name of registrant as specified in its charter) Tennessee 62-1028629 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9721 Cogdill Road, Suite 302, Knoxville,TN (Address of principal executive offices) (Zip Code) (865) 223-6575 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.41,086,751 shares of common stock are issued and outstanding as of March 05, 2012. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): 3 Consolidated Balance Sheets as of January 31, 2012 and April 30, 2011 3 Consolidated Statements of Operations for the Three and Nine Months Ended January 31, 2012 and 2011 4 Consolidated Statements of Cash Flows for the Nine Months Ended January 31, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 PART II - OTHER INFORMATION Item 1. Legal Proceedings 39 Item1A. Risk Factors 39 Item 6. Exhibits 39 SIGNATURES 40 EXHIBIT INDEX 41 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. MILLER ENERGY RESOURCES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) January 31, April30, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable: Related parties Customers and other State production credits receivable Inventory Prepaid expenses Total current assets Oil and Gas Properties (Successful Efforts Method) Cost Less accumulated depletion ) ) Oil and gas properties, net Equipment Cost Less accumulated depreciation and amortization ) ) Equipment, net Other Long-Term Assets Land Restricted cash, non-current Deferred financing costs, net of accumulated amortization Other assets — Total other long-term assets Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Current portion of derivative liability Borrowings under credit facility Total current liabilities Long-term Liabilities Deferred income taxes Asset retirement obligation Non-current portion of derivative liability Total long-term liabilities Total Liabilities Commitments and Contingencies (Note 6, 8, 13 and 15) Equity Common stock, par value $0.0001 per share (500,000,000 shares authorized, 40,986,751 and 39,880,251 shares issued as of January 31, 2012 and April 30, 2011, respectively) Additional paid-in capital Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 MILLER ENERGY RESOURCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended January 31, January 31, January 31, January 31, (as restated) (as restated) Revenues Oil and natural gas sales $ Other revenue Total revenues Costs and Expenses Oil and gas operating Cost of other revenue General and administrative Exploration expense — — Depreciation, depletion and amortization Accretion of asset retirement obligation Other operating income (expense), net — ) — Total costs and expenses Operating Loss ) Other Income (Expense) Interest income Interest expense, net of interest capitalized ) Gain (loss) on derivatives, net ) Other income (expense), net ) — ) Total other income (expense) ) ) Loss Before Income Taxes ) Income tax benefit Net Loss $ ) $ ) $ ) $ ) Loss per Share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Average Number of Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 MILLER ENERGY RESOURCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended January 31, (as restated) Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, depletion, and amortization Amortization of deferred financing fees Issuance of equity for compensation Issuance of equity for services Deferred income taxes ) ) Loss on sale of equipment — Gain on derivative instruments, net ) ) Accretion of asset retirement obligation Changes in operating assets and liabilities: Receivables, net Inventory ) ) Prepaid expenses ) ) Other assets ) Accounts payable, accrued expenses and other Net cash provided by operating activities Cash Flows from Investing Activities Purchase of equipment and improvements ) ) Capital expenditures for oil and gas properties ) ) Net cash used by investing activities ) ) Cash Flows from Financing Activities Deferred financing costs ) — Proceeds from borrowings Exercise of equity rights Restricted cash ) Net cash provided by financing activities Net Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Cash paid for interest $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 MILLER ENERGY RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (continued) (Unaudited) (1)Organization and Basis of Presentation The consolidated financial statements as of, and for the period ended January 31, 2012, are unaudited, but in the opinion of management include all adjustments (consisting only of normal recurring adjustments) necessary for a fair statement of the results for the interim periods. Certain information and note disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles ("GAAP") have been condensed or omitted under Securities and Exchange Commission ("SEC") rules and regulations. The results reported in these unaudited consolidated financial statements should not necessarily be taken as indicative of results that may be expected for the entire year. The financial information included herein should be read in conjunction with the consolidated financial statements and notes in the Company's Annual Report on Form 10-K for the year ended April 30, 2011, which was filed on August 9, 2012 and which was further amended on August 29, 2011. Certain amounts in the consolidated financial statements and notes thereto have been reclassified to conform to the 2011 financial statement presentation. Unless specifically set forth to the contrary, when used in this report, the terms “Miller Energy Resources, Inc.,” the "Company," "we," "us," "ours," “MER,” and similar terms refers to our Tennessee corporation Miller Energy Resources, Inc., formerly known as Miller Petroleum, Inc., and our subsidiaries, Miller Rig & Equipment, LLC, Miller Drilling TN, LLC and Miller Energy Services, LLC, East Tennessee Consultants, Inc., East Tennessee Consultants II, LLC, Miller Energy GP, LLC, and Cook Inlet Energy, LLC ("CIE"). We are an independent exploration and production company that utilizes seismic data and other technologies for geophysical exploration and development of oil and gas wells in the Appalachian region of eastern Tennessee and the Cook Inlet Basin in south-central Alaska. During fiscal year 2012, we continued to develop our oil and gas operations acquired from Pacific Energy Resources through a bankruptcy proceeding in which we acquired onshore and offshore production and processing facilities, the Osprey offshore energy platform, and over 600,000 acres of lease and exploration licenses, along with hundreds of miles of 2-D and 3-D geologic seismic data, miscellaneous roads, pads and facilities. The accompanying consolidated financial statements includeour accounts and those of our wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. We operate our oil and natural gas properties as one business segment: the exploration, development and production of oil and natural gas. Our management evaluates performance based on one business segment as there are not different economic environments within the operation of our oil and natural gas properties. (2)Summary of Significant Accounting Policies Our significant accounting policies are consistent with those discussed in our Annual Report on Form 10-K for the year ended April 30, 2011, as amended. Investments On June 24, 2011, we acquired a 48% minority interest in Pellissippi Pointe I, LLC and Pellissippi Pointe II, LLC (the “Pellissippi Pointe” entities or “investee”) for total cash consideration of $399,934. We agreed to indemnify the sellers of the membership interests with respect to their guaranties of certain debt held by the investee, but have not become direct guarantors of the loans. As of January 31, 2012, the gross outstanding debt balance of the investee is $5,105,434. In connection with the transaction, we executed a five-year lease agreement with the investee and relocated our corporate offices to the new facility on November 7, 2011. Due to the fact that we do not exercise control over the financial and operating decisions made by the investee, we have accounted for these investments using the equity method. These investments are reflected in “other assets” in the accompanying Consolidated Balance Sheets. New Accounting Pronouncements Issued But Not Yet Adopted In June 2011, the FASB issued a final standard (ASU 2011-05) that requires entities to present net income and other comprehensive income in either a single continuous statement or in two separate, but consecutive, statements of net income and other comprehensive income. The option to present items of other comprehensive income in the statement of changes in equity is eliminated. The adoption of this standard effective December 15, 2011, will not have a material impact on our financial statements or our disclosures. In May 2011, the FASB issued ASU 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, and the IASB issued IFRS 13, Fair Value Measurement (together, the "new guidance"). The new guidance results in a consistent definition of fair value and common requirements for measurement of and disclosure about fair value between U.S. GAAP and IFRS. The new guidance changes some fair value measurement principles and disclosure requirements and is effective for interim and annual periods beginning on or after December 15, 2011, with early adoption prohibited. The adoption of this new guidance will not have an impact on our financial statements or our disclosures. 6 MILLER ENERGY RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (continued) (Unaudited) (4)Concentrations of Credit Risk and Accounts Receivable Financial instruments that potentially subject us to a concentration of credit risk consist of cash and cash equivalents, accounts receivable and derivative financial instruments. We place our cash with high credit quality financial institutions. We place our derivative financial instruments with financial institutions that maintain an investment grade credit rating. Substantially all of our accounts receivables are due from purchasers of oil and natural gas. These sales are generally unsecured and, in some cases, may carry a parent guarantee. As we have one large customer for our oil and natural gas sales, we routinely assess the financial strength of the customer. Bad debt expense is recognized on an account-by-account basis and when recovery is not probable. For the nine months ended January 31, 2012 and 2011, there was no bad debt expense recognized by us. We have no off-balance-sheet credit exposure related to our operations or customers. For the three and nine months ended January 31, 2012, Tesoro Corporation accounted for $7,422,135 or 88% and $22,870,931 or 86% of our revenues, respectively. Tesoro Corporation also accounted for $1,785,435 or 72%, and $1,143,667 or 71% of our accounts receivable as of January 31, 2012 and April 30, 2011, respectively. (5)Related Party Transactions Transactions with MEI Miller Energy GP, LLC, a wholly-owned subsidiary of Miller Energy Resources, Inc., owns a 1% interest in Miller Energy Income, LP (“MEI”). MEI was organized to provide the capital required to invest in various types of oil and gas ventures including the acquisition of oil and gas leases, royalty interests, overriding royalty interests, working interests, mineral interests, real estate, producing and non-producing wells, reserves, oil and gas related equipment including transportation lines and potential investments in entities that invest in such assets except for other investment partnerships sponsored by affiliates of MEI. Between August 2009 and April 2010, MEI sold 61.35 units of securities in a private placement resulting in gross proceeds of $3,067,500. Each unit consisted of a $50,000 limited partnership interest in MEI, together with 25,000 shares of our common stock and a five-year warrant to purchase an additional 25,000 shares with an exercise price of $1.00 per share. If the purchasers did not subscribe to a full unit, the unit did not include our securities. We issued a total of 1,329,250 shares of common stock and warrants to purchase an additional 1,329,250 shares. On November 1, 2009, we executed a promissory note with MEI in the amount of $2,365,174 payable under a four-year term with a simple interest rate of 12% per annum. A monthly interest-only payment of $23,652 is payable on the effective date of the agreement and continues each succeeding month until expiration of the note when both principal and any unpaid interests will be paid in full. On December 15, 2009, we executed a second promissory note with MEI under similar terms for $356,270. On May 15, 2010, we executed a third promissory note with MEI under similar terms for a final $350,000 and granted MEI a first priority security interest in oil and gas drilling equipment owned by us. Pursuant to the terms of the agreement, a third-party escrow agent was retained to hold the certificates of title for the collateral to which title is evidenced by a certificate. The remaining equipment is subject to a financing statement that has been filed with the Tennessee Secretary of State. We used the proceeds from these loans for general corporate purposes including reducing outstanding debt and partially funding the Alaska transaction. Transactions with Other Related Parties From time to time our company provides service work on oil and gas wells owned by Mr. Gettelfinger, a member of the Board of Directors, and his wife. The audit committee of our board of directors determined that the amounts paid to us for the services performed were fair to and in the best interests of the Company. As of January 31, 2012 and April 30, 2011, Mr. and Mrs. Gettelfinger owed us $840 and $17,822, respectively. On August 1, 2009, we entered into a Marketing Agreement with The Dimirak Companies, an affiliate of Dimirak Financial Corp. and Dimirak Securities Corporation, a broker-dealer and member of FINRA. Mr. Boruff, our Chief Executive Officer (“CEO”), is a director and 49% owner of Dimirak Securities Corporation. Under the terms of this agreement, we engaged The Dimirak Companies to serve as our exclusive marketing agent in a $20 million income fund and a $25.5 million drilling offering, which included the MEI offering described earlier in this report. The terms of the agreement will expire upon the termination of the offerings. We agreed to pay The Dimirak Companies a monthly consulting fee of $5,000, a marketing fee of 2% of the gross proceeds received in the offerings or within 24 months from the expiration of the term of the agreement, a wholesaling fee of 2% of the proceeds and a reimbursement of certain pre-approved expenses. The agreement contains customary indemnification, non-circumvention and confidentiality clauses. For the nine months ended January 31, 2012 and 2011, we paid The Dimirak Companies and their affiliates a total of $63,000 and $66,932, respectively. 7 MILLER ENERGY RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (continued) (Unaudited) We use a number of contract labor companies to provide on demand labor at our Alaska operations. H&H Industrial, Inc. is an entity contracted by CIE, a wholly-owned subsidiary of the Company, to provide services related to the exploration and production of oil and natural gas. The company is owned by the sister and father of David Hall, CEO of CIE and member of our Board of Directors. The audit committee of our board of directors determined that the amounts paid by us for the services performed were fair to and in the best interests of the Company. For the nine months ended January 31, 2012 and 2011, we paid H&H Industrial, Inc. a total of $550,306 and $160,658, respectively. On August 27, 2010, we entered into a consulting arrangement with Matrix Group, LLC (“Matrix”), an entity through which one of our directors at the time, David J. Voyticky, provided consulting services to us, including assisting us in locating strategic investments and business opportunities.During fiscal 2011, and prior to his appointment as our President (and later, Chief Financial Officer), we paid Matrix $70,000 for consulting services rendered under this arrangement, together with a $250,000 bonus for the successful closing of the credit facility (as described in Note 8).We also reimbursed Matrix $10,000 of related expenses.Following Mr. Voyticky’s appointment as our President, we have terminated the consulting arrangement. On July 13, 2011, CIE entered into a consulting agreement with Jexco LLC, an entity owned by Jonathan S. Gross, a member of our Board of Directors. Under the terms of this agreement, Jexco LLC provided advice to us in areas related to seismic processing services with contractors located in Houston, Texas. The agreement terminated on December 31, 2011. As compensation for the services, we agreed to pay a flat fee of $15,000 for work performed in the Houston metropolitan area and a fee of $2,500 per day for work performed outside of the Houston metropolitan area. Further, we agreed to reimburse Jexco LLC for out of pocket expenses incurred in rendering the services to us. As of January 31, 2012, Jexco LLC had completed all services under the agreement and billed us a total of $15,000. (6)Oil and Gas Properties and Equipment Oil and gas properties consist of the following: Oil and gas properties (successful efforts method) January 31, April30, Property costs Proved property $ $ Unproved property Total property costs Less: Accumulated depletion ) ) Total oil and gas properties, net $ $ Equipment consists of the following: January 31, April30, Machinery and equipment $ $ Vehicles Aircraft Buildings Office equipment Less: Accumulated depreciation and amortization ) ) Total equipment, net $ $ 8 MILLER ENERGY RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (continued) (Unaudited) Depreciation, depletion and amortization consisted of the following: Nine Months Ended January 31, Nine Months Ended January 31, (as restated) Depletion of oil and gas related assets $ $ Depreciation and amortization of equipment Total $ $ Our depreciation, depletion and amortization expenses related to oil and natural gas properties were $10,437,487 and $8,663,453 for the nine months ended January 31, 2012 and 2011, respectively. Depletion expense is adjusted for costs related to oil inventory. Useful Lives Our furniture, fixtures, and equipment are depreciated over a life of one to seven years, machinery and equipment are depreciated over a life of five to twenty years, buildings and oil platforms are depreciated over a life of forty years, and pipeline and gathering systems are depreciated over a life of thirty years. Exploration and Dry Hole Costs Our exploration and dry hole costs were $574,478 and $0 for the nine months ended January 31, 2012 and 2011, respectively. These costs represent abandonments of drilling locations, dry hole costs, delay rentals, geological and geophysical costs, and the impairment, amortization, and abandonment associated with leases on our unproved properties. (7)Derivative and Financial Instruments We have entered into commodity derivatives to hedge a portion of our expected oil and natural gas sales from currently producing wells through January 2015. We do not apply hedge accounting to any of our derivative instruments. As a result both realized and unrealized gains and losses associated with derivative instruments are recognized in earnings. For the nine months ended January 31, 2012 and 2011, we recognized mark-to-market gains of $1,593,336 and mark-to-market losses of $2,079,634, respectively. At January 31, 2012 and April 30, 2011, the fair value of our derivatives accounted for as mark-to-market activities amounted to a net liability of $4,251,489 and $5,037,777, respectively. Fair Value Measurements We measure fair value of our financial and non-financial assets and liabilities on a recurring basis. Accounting standards define fair value, establish a framework for measuring fair value and require certain disclosures about fair value measurements for assets and liabilities measured on a recurring basis. All of our derivative instruments are recorded at fair value in our financial statements. Fair value is the exit price that we would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. The following hierarchy prioritizes the inputs used to measure fair value. The three levels of the fair value hierarchy are as follows: · Level 1—Quoted prices in active markets that are unadjusted and accessible at the measurement date for identical, unrestricted assets or liabilities; · Level 2—Quoted prices for identical assets and liabilities in markets that are inactive; quoted prices for similar assets and liabilities in active markets or financial instruments for which significant inputs are observable, either directly or indirectly; or · Level 3—Prices or valuations that require inputs that are both unobservable and significant to the fair value measurement. 9 MILLER ENERGY RESOURCES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (continued) (Unaudited) We consider an active market to be one in which transactions for the asset or liability occur with sufficient frequency and volume to provide pricing information on an ongoing basis, and view an inactive market as one in which there are few transactions for the asset or liability, prices are not current, or price quotations vary substantially either over time or among market makers. Where appropriate, we consider non-performance risk in determining the fair values of the assets and liabilities. We classify assets and liabilities within the fair value hierarchy based on the lowest level of input that is significant to the fair value measurement of each individual asset and liability taken as a whole. All of our derivatives are classified as Level 2 because quoted prices in active markets are not readily available. The income valuation approach, which involves discounting estimated cash flows, is primarily used to determine recurring fair value measurements of our derivative instruments classified as Level 2. We prioritize the use of the highest level inputs available in determining fair value. The following table sets forth by level within the hierarchy our assets (liabilities) that were measured at fair value on a recurring basis as of January 31, 2012 and April 30. 2011. Fair Value Measurements At January 31, 2012 Level 1 Level 2 Level 3 Warrant derivatives $
